Title: From Thomas Jefferson to William Dunbar, 14 March 1805
From: Jefferson, Thomas
To: Dunbar, William


                  
                     Dear Sir 
                     
                     Washington Mar. 14. 05
                  
                  Your letters of the 2d. & 15th. of Feb. arrive just in the moment I am setting out on a short visit to Monticello. it will be necessary for us now to set on foot immediately the Arcansa & Red river expedition., Congress having given an additional appropriation of 5000. D. for these objects generally. I think you were not able to get any person in your quarter the last autumn fitted for the astronomical post of the undertaking. I have desired Genl. Dearborne to propose it to a mr Pease in the post office, who is full, equal to it, or if he will not accept, then to a mr Wily professor of an academy here. he will write to you fully on this subject, as my departure obliges me to leave to him the settling with you all details, not having time myself to read your journal before I set out. Accept my acknolegements for your services & assistance, my friendly salutations and assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               